Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the communication filed 08/18/2021 in which claims 1, 2, 5, 8, 10, 11, 12, 15, 18, 19, and 20 are amended; claim 3-4, 6-7, 9, 13, 14, 16, and 17  are cancelled; and claims 21-29 are added as new. Pending claims: 1, 2, 5, 8, 10-12, 15, and 18-29.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bethany Love on 11/10/2021.
The following claims in the application have been amended as follows: 

1. 	(Currently Amended) A computer-implemented method for processing drug dispensing data to determine a possible drug misappropriation, comprising:
receiving, by a data receiving component, drug dispensing data from one or more data sources, the drug dispensing data related to a plurality of dispensing events of an and a healthcare provider network, wherein the drug dispensing data related to the plurality of dispensing events includes employee-related data received from the healthcare provider network, the employee-related data including at least one of: a home address, a department, or a position associated with an employee;
determining, by a data analyzing component, at least one misappropriation event corresponding to at least one dispensing event of the plurality of dispensing events, the determining comprising:
applying, by a rule applying component, one or more rules to the drug dispensing data to detect the at least one misappropriation event;
detecting, by a data patterning component, one or more patterns of dispensing drugs based on the plurality of dispensing events;
 determining, by the data patterning component, whether the at least one dispensing event of the plurality of dispensing events is inconsistent with the one or more patterns; and
in response to determining that the at least one dispensing event of the plurality of dispensing events is inconsistent with the one or more patterns, identifying, by the data patterning component, the at least one dispensing event as the at least one misappropriation event;
determining, by the data analyzing component, a confidence level corresponding to the at least one misappropriation event; and


2. 	(Currently Amended) The computer-implemented method of claim 1, wherein the drug dispensing data related to the plurality of dispensing events includes 

3.	(Cancelled) 

4.	(Cancelled) 

5.	(Previously Presented) The computer-implemented method of claim 1, wherein the one or more rules relate to determining that the plurality of dispensing events relate to at least one of: a certain type of drug, a drug quantity, or detecting a wasting of the certain type of drug over a threshold amount over a period of time.

6.	(Cancelled) 

7.	(Cancelled)

8.	(Previously Presented) The computer-implemented method of claim 1, wherein the alert includes at least one of: identification information of at least one employee 

9.	(Cancelled)

10.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
updating, by the data analyzing component, at least one of: the one or more rules or the one or more patterns based on received feedback, the updating responsive to receiving the feedback from the interface.

11.	(Currently Amended) An apparatus for processing drug dispensing data to determine a possible drug misappropriation, comprising:
at least one processor; and
at least one storage comprising instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving, by a data receiving component, drug dispensing data from one or more data sources, the drug dispensing data related to a plurality of dispensing events of an electronic drug dispensing system, wherein the one or more data sources include and a healthcare provider network, wherein the drug dispensing data related to the plurality of dispensing events includes employee-related data received from the healthcare provider network, the employee-related data including at least one of: a home address, a department, or a position associated with an employee;
determining, by a data analyzing component, at least one misappropriation event corresponding to at least one dispensing event of the plurality of dispensing events, the determining comprising: 
applying, by a rule applying component, one or more rules to the drug dispensing data to detect the at least one misappropriation event;
detecting, by a data patterning component, one or more patterns of dispensing drugs based on the plurality of dispensing events;
determining, by the data patterning component, whether the at least one dispensing event of the plurality of dispensing events is inconsistent with the one or more patterns; and 
in response to determining that the at least one dispensing event of the plurality of dispensing events is inconsistent with the one or more patterns, identifying, by the data patterning component, the at least one dispensing event as the at least one misappropriation event;
determining, by the data analyzing component, a confidence level corresponding to the at least one misappropriation event; and
providing, by a data presenting component, an alert to an interface, wherein the alert includes the at least one misappropriation event and the confidence level.



13.	(Cancelled) 

14.	(Cancelled) 

15.	(Previously Presented) The apparatus of claim 11, wherein the one or more rules relate to determining that the plurality of dispensing events relate to at least one of: a certain type of drug, a drug quantity, or detecting a wasting of the certain type of drug over a threshold amount over a period of time.

16.	(Cancelled) 

17.	(Cancelled) 

18.	(Previously Presented) The apparatus of claim 11, wherein the alert includes at least one of: identification information of at least one employee associated with at least a portion of the plurality of dispensing events, a drug identification, a drug type identification, a drug amount identification, a wasting event, or prescription information.


receiving, by a data receiving component, drug dispensing data from one or more data sources, the drug dispensing data related to a plurality of dispensing events of an electronic drug dispensing system, wherein the one or more data sources include and a healthcare provider network, wherein the drug dispensing data related to the plurality of dispensing events includes employee-related data received from the healthcare provider network, the employee-related data including at least one of: a home address, a department, or a position associated with an employee;
determining, by a data analyzing component, at least one misappropriation event corresponding to at least one dispensing event of the plurality of dispensing events, the determining comprising:
applying, by a rule applying component, one or more rules to the drug dispensing data to detect the at least one misappropriation event;
detecting, by a data patterning component, one or more patterns of dispensing drugs based on the plurality of dispensing events; 
determining, by the data patterning component, whether the at least one dispensing event of the plurality of dispensing events is inconsistent with the one or more patterns; and

determining, by the data analyzing component, a confidence level corresponding to the at least one misappropriation event; and
providing, by a data presenting component, an alert to an interface, wherein the alert includes the at least one misappropriation event and the confidence level.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the drug dispensing data related to the plurality of dispensing events includes 

21.	(Previously Presented) The computer-implemented method of claim 10, wherein the received feedback includes at least one of: an indication whether the at least one misappropriation event is considered a misappropriation, a conservative indication corresponding to whether the detection of the at least one misappropriation event is too conservative, or a conservative level indication corresponding to whether a more conservative misappropriation event detection is desired.  


clustering, by the data patterning component, the drug dispensing data based on at least one commonality.

23.	(Previously Presented) The computer-implemented method of claim 22, wherein the at least one commonality is at least one of: a machine-learning commonality, a network analyzing commonality, or a statistical inference commonality.

24.	(Previously Presented) The computer-implemented method of claim 22, wherein the drug dispensing data includes drug wasting data.

25.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
	 transmitting, by the data analyzing component, the at least one misappropriation event to a product database, wherein the product database transmits the at least one misappropriation event to a service layer to alert an application of a possible breach.

26.	(Previously Presented) The computer-implemented method of claim 1, wherein the plurality of dispensing events includes at least one of: a dispensing request, a fulfillment of the dispensing request, or a wasting event.


clustering, by the data patterning component, the drug dispensing data based on at least one commonality.

28.	(Previously Presented) The apparatus of claim 27, wherein the at least one commonality is at least one of: a machine-learning commonality, a network analyzing commonality, and/or a statistical inference commonality.

29.	(Previously Presented) The apparatus of claim 27, wherein the drug dispensing data includes drug wasting data.

Allowable Subject Matter
	Claims 1, 2, 5, 8, 10-12, 15, and 18-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of the claims is the inclusion of the limitation in the claims, which is not found in the prior art references, of receiving, by a data receiving component, drug dispensing data from one or more data sources, the drug dispensing data related to a plurality of dispensing events of an electronic drug dispensing system, wherein the one or more data sources include at least one of: at least one electronic drug dispensing system and a healthcare provider network, wherein the drug dispensing data related to the plurality of dispensing events includes employee-related data received from the healthcare provider .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686